PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/317,727
Filing Date: 14 Jan 2019
Appellant(s): SEW-EURODRIVE GMBH & CO. KG



__________________
Clifford A. Ulrich
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed March 10, 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated September 23, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.

Claims 10-16 and 19-26 are rejected under 35 U.S.C. 103 as being unpatentable over Baiker, U.S. Patent 5,099,715 in view of CN201561258.

(2) Response to Argument A.
 	Appellant argues CN ‘258 does not disclose a continuous bore due to the corrugated line in Fig. 1.  Examiner respectfully disagrees.  In metal machining a blind hole refers to a hole that is drilled or milled to a specified depth without breaking through to the other side of the workpiece.  A through hole is a hole that goes through the entire workpiece.  Continuous hole is not an industry standard term.  Appellant mentions continuous hole 8 times in the Specification but does not appear to provide a definition.  Continuous is only used to help define a blind hole.  Appellant appears to be arguing a continuous bore is a through bore.  However, this is not supported by the Specification.   Examiner interprets a continuous bore can also describe a fluid flow path in a block.  The continuous bore could include angles and turns.  Claim 29 claims ‘a continuous longitudinal through bore’.  Addition of the word “through” indicates Appellant does not consider a continuous hole synonymous with a through hole as there would be no need to combine them.
 	Also, by these definitions the portion of bore visible in Figure 1 of CN ‘258 is a continuous bore.
	 
	Appellant argues the corrugated line from CN ‘258 also disqualifies it from disclosing a distributor block being arranged as a single piece.  Examiner interprets ‘being arranged as’ indicates the block may not initially be a single piece.  It could be the block is multiple pieces at one time.  The pieces fastened in some manner so as to be arranged as a single piece.  If a piece were initially a single piece, why would it be arranged as a single piece? It would just be a single piece.  Examiner believes the distributor block of CN ‘258 is a single piece regardless of the corrugated line.  However, even if the block were to be initially more than one piece it is capable of being arranged as a single piece per the limitation.  	
 

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Baiker, U.S. Patent 5,099,715 in view of CN201561258, further in view of Divisi, U.S. Patent 5,010,767.

(2) Response to Argument B.
Appellant argues Divisi does not teach a continuous longitudinal through bore based on Figure 1, bore 2, that the bore does not extend in a longitudinal direction but, instead, extends perpendicular to a longitudinal direction.  Examiner respectfully disagrees.  Divisi is a teaching reference showing a continuous through bore.  Divisi is silent on the longitudinal direction of his distributor block (1).  Examiner interprets the longitudinal direction to be parallel to bore (2).  Regardless, the teaching remains the same of a continuous through bore located in a block.  A through bore extending from one side of the workpiece to the other.  It’s irrelevant whether the direction of the through bore is called longitudinal or perpendicular to longitudinal.  The teaching remains the same.  In the alternative, CN ‘258 can also be used as a teaching reference to establish the longitudinal direction. 
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/M.K.B/Examiner, Art Unit 3654 			/MICHAEL R MANSEN/                                                                                       Supervisory Patent Examiner, Art Unit 3654                                                                                                                 

                                                                                                                                                                                                       Conferees:

/David E Sosnowski/SPE, Art Unit 3745                       

/MICHAEL R MANSEN/Supervisory Patent Examiner, Art Unit 3654                                                                                                                                                                                                        
           

                                                                                                                                                                      
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.